Exhibit 10.3

[g175531kgi001.gif]

WALTER INDUSTRIES, INC.

4211 West Boy Scout Blvd.

Tampa, FL 33607

GREG HYLAND

Chairman, President and

Chief Executive Officer


CONFIDENTIAL

August 1, 2006

Mr. Joseph J. Troy

4211 W. Boy Scout Blvd

Tampa, FL 33607

Dear Joe:

Confirming our recent discussions, we are pleased that you have accepted our
position as Executive Vice President and Chief Financial Officer of Walter
Industries, Inc. (the Company) effective August 15, 2006.  The following
outlines the terms of your employment.  This document supersedes all previous
agreements, except your Change in Control Agreement dated February, 2004, you
had with the Company or any of its affiliates and this will be final and binding
on the date you sign.

1.                                       You will serve as Executive Vice
President and Chief Financial Officer of Walter Industries, Inc. reporting to
the Chairman, President and Chief Executive Officer of the Company until the
spin-off of Mueller Water Products, Inc., and then you will report to the Vice
Chairman of the Company.  You will be responsible for the management of all
financial matters affecting the Company, including financial reporting, balance
sheet management, capital structure, strategic issues and working with the Audit
Committee of the Board of Directors of Walter Industries, Inc.

2.                                       Your compensation package will be as
follows:

(a)                                  Effective August 15, 2006 your annualized
base salary will be $340,000 per year.  Your salary and performance will be
reviewed annually consistent with the practices of the Company.

(b)                                 You will participate in the Walter
Industries, Inc. Executive Incentive Plan (EIP) with a bonus target of 60% of
your base salary to a maximum of 2 times target.  The amount of your incentive
will fluctuate based upon actual performance under the performance metrics
associated with the EIP. In situations other than those described in section 3
of this agreement, a bonus will not be paid or payable in the event you are not
employed by the Company on the date the bonus is paid.  Please note that
participation in the Employee Stock Purchase Plan is a requirement of the EIP.


--------------------------------------------------------------------------------




 

(c)                              You will be eligible for the Walter Industries,
Inc. annual long term incentive program.  You will receive an initial award of
40,000 non-qualified stock options subject to vesting one-third per year over
three years.  These options will be awarded and priced as of August 4, 2006.

(d)                                 You will receive a vehicle allowance of
$1,500 per month, subject to usual withholding taxes.

(e)                                  You will receive the following additional
benefits:

·                  Reimbursement for all reasonable and customary
business-related travel and entertainment expenses in accordance with the terms
of the policy generally applicable to the executives in the location in which
you are primarily based, as it may change from time to time.

·                  Participation in the group life and health insurance benefit
programs, generally applicable to executives employed in the location in which
you are primarily based, in accordance with their terms, as they may change from
time to time.

·                  Participation in the Company’s retiree medical plan as it may
change from time to time and in accordance with its terms by using Joe’s
original hire date (i.e. March 3, 1998) for determining his eligibility, as
agreed to at the time of his rehire.

·                  Participation in the Company’s Retirement Savings Plan, as it
may change from time to time and in accordance with its terms.

·                  Participation in the Employee Stock Purchase Plan, as it may
change from time to time and in accordance with its terms.

·                  Eligibility for 30 days of annual vacation to be used each
year in accordance with policy generally applicable to executives employed in
the location in which you are primarily based, as it may change from time to
time.

3.                                       In the event of your involuntary
termination, other than for “Cause” (defined below), in the event of your
Constructive Termination (also defined below), or if you are required to
relocate more than 50 miles from the current headquarters location in Tampa,
Florida, in each case, other than as a result of death or disability, you will
be entitled to (i) payment of base salary for 18 months, (ii) payment of the
target amount of your cash bonus for 18 months, and (iii) continued
participation in benefits until the earlier of the 18-month anniversary of the
termination date or until you are eligible to receive comparable benefits from
subsequent employment.  Payment must be in accordance with all government
regulations e.g. IRC 409A.

2


--------------------------------------------------------------------------------




 

4.                                       You agree that all inventions,
improvements, trade secrets, reports, manuals, computer programs, systems, tapes
and other ideas and materials developed or invented by you during the period of
your employment with the Company, either solely or in collaboration with others,
which relate to the actual or anticipated business or research of the Company,
which result from or are suggested by any work you may do for the Company, or
which result from use of the Company’s premises or the Company’s or its
customers’ property (collectively, the “Developments”) shall be the sole and
exclusive property of the Company.  You hereby assign to the Company your entire
right and interest in any Developments and will hereafter execute any documents
in connection therewith that the Company may reasonably request.  This section
does not apply to any inventions that you made prior to your employment by the
Company or any of its predecessors or affiliates, or to any inventions that you
develop entirely on your own time without using any of the Company’s equipment,
supplies, facilities or the Company’s or its customers’ confidential information
and which do not relate to the Company’s business, anticipated research and
developments or the work you have performed for the Company.

5.                                       Non-Compete/Non-Solicit. It is
understood and agreed that the nature and methods employed in the Company’s
business are such that you will have substantial relationships with specific
businesses and personnel, prospective and existing, vendors, contractors,
customers, and employees of the Company that result in the creation of customer
goodwill.  Therefore, following the termination of employment under this
agreement for any reason that results in the payment of severance and continuing
for a period of eighteen (18) months from the date of such termination, so long
as the Company or any affiliate, successor or assigns thereof carries on the
name or like business within the Restricted Area (defined below), including the
states that the Company operates in as of the date of your separation, you shall
not, directly or indirectly, for yourself or on behalf of, or in conjunction
with, any other person, persons, company, partnership, corporation, business
entity or otherwise:

(a)                                  Call upon, solicit, write, direct, divert,
influence, or accept business (either directly or indirectly) with respect to
any account or customer or prospective customer of the Company or any
corporation controlling, controlled by, under common control with, or otherwise
related to Company, including but not limited to any other affiliated companies;
or

(b)                                 Hire away any independent contractors or
personnel of Company and/or entice any such persons to leave the employ of
Company or its affiliated entities without the prior written consent of Company.

Notwithstanding the foregoing, following the termination of employment under
this agreement for any reason and continuing for a period of eighteen (18)
months from the date of such termination, you shall not, directly or indirectly,
for yourself

3


--------------------------------------------------------------------------------




 

or on behalf of, or in conjunction with, any other person, persons, company,
partnership, corporation, business entity or otherwise, hire away any
independent contractors or personnel of Employer and/or entice any such persons
to leave the employ of Employer or its affiliated entities without the prior
written consent of Company.

6.                                       Non-Disparagement.  Following the
termination of employment under this agreement for any reason and continuing for
so long as the Company or any affiliate, successor or assigns thereof carries on
the name or like business within the Restricted Area, you shall not, directly or
indirectly, for yourself or on behalf of, or in conjunction with, any other
person, persons, company, partnership, corporation, business entity or
otherwise:

(a)                                  Make any statements or announcements or
permit anyone to make any public statements or announcements concerning your
termination with Company, or

(b)                                 Make any statements that are inflammatory,
detrimental, slanderous, or negative in any way to the interests of the Company
or its affiliated entities.

7.                                       As an inducement to the Company to make
this offer to you, you represent and warrant that you are not a party to any
agreement or obligation for personal services and that there exists no
impediment or restraint, contractual or otherwise on your power, right or
ability to accept this offer and to perform the duties and obligations specified
herein.

8.                                       You acknowledge and agree that you will
respect and safeguard the Company’s property, trade secrets and confidential
information.  You acknowledge that the Company’s electronic communication
systems (such as email and voicemail) are maintained to assist in the conduct of
the Company’s business and that such systems and data exchanged or stored
thereon are Company property.  In the event that you leave the employ of the
Company, you will not disclose any trade secrets or confidential information you
acquired while an employee of the Company to any other person or entity,
including without limitation, a subsequent employer, or use such information in
any manner.

9.                                       Definitions:

 “Cause” shall mean: (a) material failure to act in accordance with the
reasonable instructions of the Board of Directors or the President and CEO or
the Vice Chairman of the Company, (b) conviction of a felony arising from any
act of fraud, embezzlement or willful dishonesty in relation to the business or
affairs of the Company or any other felonious conduct on your part that is
demonstrably detrimental to the best interests of the Company or any subsidiary
or affiliate, (c) being repeatedly under the influence of illegal drugs or
alcohol while performing

4


--------------------------------------------------------------------------------




 

your duties, or (d) commission of any other willful act that is demonstrably
injurious to the financial condition or business reputation of the Company or
any subsidiary or affiliate.

“Constructive Termination” shall mean, without your written consent: (a) a
material failure of the Company to comply with the provisions of this agreement,
(b) a material diminution of your position (including status, offices, title and
reporting relationships), duties or responsibilities, (c) any purported
termination of your employment other than for Cause, or (d) the failure of a
successor corporation to assume the Company’s obligations under this agreement.

For purposes of this agreement, a significant diminution in pay or
responsibility shall not have occurred if: (i) the amount of your bonus
fluctuates due to performance considerations under the EIP or other Company
incentive plan applicable to you and in effect from time to time or (ii) you are
transferred to a position of comparable responsibility and compensation with
Walter Industries, even though that position nay report to an officer who in
turn reports to the Chairman.

“Restricted Area” shall mean in those industries that we compete at the time of
your separation, unless management approves an exception.

10.                                 As discussed, the Company desires to have
you, as a senior executive of the Company, make a meaningful investment in the
Company.  In this regard, you have committed to maintain at least $100,000 in
the Company’s common stock while employed by the Company. The details of how
this investment should be made will need to be determined with input from Vic
Patrick, the Company’s Senior Vice President, General Counsel and Secretary.

11.                                 In the event that any portion of any payment
under this agreement, or under any other agreement with, or plan of the Company
(in the aggregate, Total Payments) would constitute an “excess parachute
payment,” such that a golden parachute excise tax is due, the Company shall
provide to you, in cash, an additional payment in an amount sufficient to cover
the full cost of any excise tax and all of your additional federal, state, and
local income, excise, and employment taxes that arise on this additional payment
(cumulatively, the Full Gross-Up Payment), such that you are in the same
after-tax position as if you had not been subject to the excise tax. For this
purpose, you shall be deemed to be in the highest marginal rate of federal,
state, and local income taxes in the state and locality of your residence on the
date of your termination. This payment shall be made as soon as possible
following the date of your termination, but in no event later than ten (10)
calendar days from such date.  For purposes of this agreement, the term “excess
parachute payment” shall have the meaning assigned to such term in Section 280G
of the Internal Revenue Code, as amended (the Code), and the term “excise tax”
shall mean the tax imposed on such excess parachute payment pursuant to Sections
280G and 4999 of the Code.

5


--------------------------------------------------------------------------------




 

12.                                 It is agreed and understood that this offer
letter, if and when accepted, shall constitute our entire agreement with respect
to the subject matter herein and shall supersede all prior agreements,
discussions, understandings and proposals (written or oral) relating to your
employment with Walter Industries, Inc. and related business units.

Joe, your signature below confirms your acceptance of this employment agreement.
Please sign one of the enclosed copies and return it to me in the envelope
provided.

 

Very truly yours,

 

 

 

 

 

/s/ Gregory E. Hyland

 

Gregory E. Hyland

 

Chairman, President and Chief Executive Officer

 

GH: jtp

Enclosures

Agreed and Accepted

/s/ Joseph J. Troy

 

Joseph J. Troy

 

 

 

8/4/06

 

Date

 

 

 

6


--------------------------------------------------------------------------------